Title: Minutes of the Albemarle Academy Board of Trustees, 19 August 1814
From: Albemarle Academy Board of Trustees
To: 


          
            At a stated meeting of the Trustees of the Albemarle Academy, held at the house of Triplett T. Estes, in Charlottesville, the 19th day of August, 1814:
            Present—Peter Carr, President,
			 Thomas Jefferson,
			 Dabney Minor, John Winn, Thomas Wells, Rice Garland,
			 Alexander Garrett, Jonathan B. Carr,
			 Robert B. Streshley,
			 Nicholas M. Lewis,
			 James Leitch, Edward Garland, John Nicholas, John Kelly,
			 Samuel Carr and
			 John Carr.
            The committee to whom was referred the subject of location, made a report in these words, to wit:
            “The committee to whom was referred the resolution of the Board of Trustees of the Albemarle Academy of the 17th of June, 1814, relative to the location of said Academy, have had the same under consideration, and thereupon agreed to the following report:
            Your committee have viewed the different sites on which it would be advisable to locate the Academy in the town of Charlottesville and its vicinity, and in their opinion it would be most advisable to locate the same in the vicinity of the town, distant not more than one-half mile, provided such location, building,
			 &c. would not cost the institution more than a situation in town already improved suitable to the purpose. To form some idea of the probable cost of improving a site in the vicinity of the
			 town,
			 your committee beg leave to submit the annexed plan, and recommend its adoption by the Board as one best suited to the purpose, provided the work can be completed according to the terms of the estimate.
            Your committee have in vain attempted to ascertain the cost of a site unimproved in the vicinity of town, not being able to propose any particular terms of purchase, there being no funds at present at command of the Board of Trustees; they therefore beg of the Board to indulge the committee in a report on this part of the said resolution until a fund shall have been raised necessary to the purchase of such site. When this shall be accomplished, your
			 committee will then be enabled to propose the terms of purchase with certainty, and the proprietors of the sites enabled to make proposals of sale accordingly.
            All of which is respectfully submitted.
            
              
                John Winn,
              
              
                James Leitch,
              
              
                John Nicholas,
              
              
                Alex. Garrett.
              
            
          
          
            19th August, 1814.”
            Which report is ordered to be recorded.
            It is ordered and directed, that the President of the Board cause notice to be given in the public prints, according to law, that a petition will be presented to the next General Assembly praying an appropriation of the money arising from the sale of the glebes to the benefit of the Academy.
            The meeting is now adjourned till the third Friday in November next.
            P. Carr.
          
        